 ORTRONIX, INC.385Ortronix,Inc.andSheet Metal Workers'InternationalAssociation,AFL-CIO. Case 12-CA-3249October 28, 1968SUPPLEMENTAL DECISION AND ORDERThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Supplemental Decision, the exceptionsand briefs, and the entire record in the case, andhereby adopts the findings,3 conclusions,4 and rec-ommendations of the Trial Examiner.By MEMBERSFANNING, BROWN, AND JENKINSOn December 13, 1965, the National Labor Rela-tionsBoard issued a Decision and Order, in theabove-entitled proceeding, in which it affirmed, with-out comment, the Trial Examiner's Decision, adoptedhis findings that the Respondent had violated Section8(a)(5) by refusing to recognize the Union after it wascertified by the Board, and ordered the Respondentto take specific action 'to remedy such unfair laborpractices.Subsequently, the Board filed a petitionwith the United States Court of Appeals for the FifthCircuit for enforcement of its Order. Thereafter, onJuly 11, 1967, the Court handed down its Decision2denying enforcement and remanding the case to theBoard "for a full hearing as to the validity of theelections and certification." On December 8, 1967,the Board issued an order reopening the record andremanding the case for hearing before Trial ExaminerKessel.On December 11, 1967, the order wasamended so that the hearing could be held before aTrialExaminer to be designated by the Chief TrialExaminer. The Board's Order directed a Trial Exam-iner to receive evidence to determine the validity ofthe elections and the certification, in conformity withthe court's decree, and further ordered that uponconclusion of such hearing, the Trial Examiner shouldprepare a Supplemental Decision. The Respondentthen filed a Motion to Amend or Clarify and a Motionto Stay, both of which were denied by the Board.On June 25, 1968, Trial Examiner Sidney Shermanissued his Supplemental Decision, attached hereto, inwhich he recommended that the Union's objectionsto the election held March 31, 1964 be sustained andthe results of the election be set aside, and that theemployer's objection to the election held January 21,1965, be overruled and the Union be certified. TheTrial Examiner further found that the Respondenthad engaged in the unfair labor practices, as alleged,and recommended that it cease and desist therefromand take certain affirmative action, as set forth in theattached Supplemental Decision. Thereafter, the Re-spondent and the General Counsel filed exceptions tothe Supplemental Decision together with supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.173 NLRB No. 57ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Ortronix, Inc., Orlando,Florida, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.1156 NLRB 3.2 380 F.2d 7373We agreewith the Trial Examinerthat the October1963,conductof the Respondent alone would not require that the first election be setaside, but that those incidents were not too remote when considered inconjunctionwiththe speeches immediately before that election, andhence the first election was properly set aside based on the totality ofthe Employer's conduct(see TXD, fn. 29).We also agreewith the TrialExaminer's ruling in his in. 16 that thetestimony given in an earlier hearing in another proceeding by witnessesnot now available was not admissible to establish the factstowhichtheyhad testified,but not for the reason set forthby the TrialExaminer,ie., the absence of authentication of the transcript throughthe court reporter in that case.Rather, we note that the transcriptmight have been authenticated by other means and admitted for somepurposesunder othercircumstances.However, it cannot be accepted asproof of thematters asserted in the absenceof an opportunity forcross-examination of the witnessesby the Respondentand for observa-tion of the witnessesby the TrialExaminer in order that he might makecredibility resolutionsIn accepting the findings of the Trial Examiner,we do not adopt hisstatement regarding the first election which implies thatRespondent"won" the election.The Respondentcould not win the election as itwas not on the ballot.4 In the absence of exceptions,Member Brown adoptsproforma,theTrialExaminer'sconclusions and the statements in fn 26 of hisSupplemental Decision.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASESIDNEY SHERMAN, Trial Examiner: The charge herein wasserved upon Respondent on June 3, 1965, the complaintissued on June 9, 1965, alleging a refusal to bargain and onSeptember 14, 1965, Trial Examiner Kessel issued a decisiongranting the General Counsel's motion for judgment on thepleadings, and ordering Respondent to bargain. On December13, 1965, thisdecisionwas affirmed by theBoard.'On July11, 1967, the United States Court of Appeals for the FifthCircuit denied enforcement of the Board's order and remandedthe case for hearing by the Board on various issues raised byRespondent.2On December 8, 1967, the Board issued anorder reopening the record and remanding the case for hearingbefore Trial Examiner Kessel. On December 11, 1967, this1156 NLRB 32 380 F.2d 737. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDorderwas amended by directing that the hearing be heldbefore a Trial Examiner to be designated by the Chief TrialExaminer, and the undersigned was duly designated for thatpurpose. The case was heard on April 1, 2, and 3, 1968, andthe only issues litigated were those bearing on the validity oftheCharging Party's certification as the representative ofRespondent's employees. No briefs were filed before me.Upon the entire record,3 including my observation of thewitnesses, I adopt the following findings and conclusionsITHE RESPONDENTOrtronix, Inc., herein called Respondent, is a Floridacorporation and is engaged at its only plant in Orlando,Florida, in the manufacture of electronic and sheet metalproducts. During the 12 months immediately preceding theissuance of the instant complaint, Respondent received direct-ly from out-of-State suppliers goods valued at more than$50,000 and the value of its sales and services relating toNational defense totaled more than $1,000,000. Respondent isengaged in commerce under the Act.IITHE UNIONSheet Metal Workers' International Association, AFL-CIO,hereinafter called the Union, is a labor organization under theAct.III.THE UNFAIR LABOR PRACTICESThe central issue raised by the pleadings was whetherRespondent's admitted refusal since May 28, 1965, to recog-nize, and bargain with the Union, violated Section 8(a)(5) and(1) of the Act.Subsidiary questions are whether the Union's certificationonMay 17, 1965, as the representative of Respondent'semployees on the basis of an election held on January 21,1965, was invalid (a) because the Board improperly set asidean election held on March 31, 1964, which the Union lost, or(b) because the Board improperly refused to set aside theelection of January 21, 1965, which the Union won.4A. Sequence of EventsThe Union's campaign to organize Respondent's employeesbegan in March 1963. On September 20, 1963, the Union fileda petition for a Board elections A hearing on the petition washeld on October 8, 9 and 10. On March 2, 1964, the RegionalDirector issued a Decision and Direction of Election.6 In theelection held on March 31, 84 votes were cast for, and 166against, the Union. On April 6, the Union filed objections tothe election.On June 3, the Regional Director issued aSupplemental Decision in which he sustained certain of theUnion's objections and directed a second election, and onAugust 17, 1964, he issued a Second Supplemental Decision,which was, in effect, an addendum to the earlier decision, and3 For corrections of the transcript and a ruling on Respondent'smotion to strike certain testimony,see the order of June 17, 1968.After the hearing, Respondent offered in evidence its Exhibit 15, whichwas received,afterdue opportunity to the other parties to objectthereto. See the order of June 17, 1968.inwhich he found merit in an objection to the election, whichhe had failed to dispose of in the prior decision. Respondent'srequests for review of the foregoing SupplementalDecisionswere denied by the Board. The second election, held onJanuary 21, 1965, was won by the Union, and on January 26,Respondent filed objections to the election. On April 2, theRegional Director issued a Third Supplemental Decision, andon April 12, Respondent filed with the Board a request forreview,which was denied on May 14, and the Union wascertified on May 17, 1965. Since May 28, 1965, Respondentadmittedly has refused to recognize, or bargain with, theUnion as the representative of its employees in an appropriateunit. On June 2, 1965, the Union filed the instant charge, andon June 9, 1965, the instant complaintissued.In its answer tothe complaint, Respondent admitted that it had refused tobargain with the Union, but contended that the Union was notvalidly certified because the first election should not havebeen, and the second election should have been, set aside. TheGeneral Counsel moved for judgment on the pleadings, whichwas opposed by Respondent on the ground that it was entitledto a hearing before a Trial Examiner on the issues raised by itsanswer.On September 14, Trial ExaminerKessel issued aDecision granting the General Counsel's motion for judgmenton the pleadings, and ordering Respondent to bargain with theUnion. Respondent's exceptions to that Decision were rejectedby the Board, which on December 13, 1965, issued an orderaffirming that Decision.? However, on July 11, 1967, theCourt of Appeals for the Fifth Circuit refused to enforce theBoard's order and remanded the case "for a full hearing as tothe validity of the elections and certification."Pursuant to such remand, the case was referred by the Boardto this Examiner.B.Discussion1.The procedural issueAt the outset, Respondent's counsel contended that theinstant hearing should be governed by the rules of evidenceand procedure applicable to representation proceedings, ratherthan by those governing unfair labor practice proceedings.Some support for this contention was afforded by the languageof the Court in remanding the instantcase.After reciting thevarious contentions of Respondent in opposing the objectionsto the first election and in support of the objections to thesecond election, the Court said.In our view there exist numerous substantial andmaterial issuesof fact-there is head-on clash between thecompany and Union allegations of irregularity in the twoelections-which call for a formal hearing and the failure ofthe Board to provide one was a denial of procedural dueprocess. SeeUnited States Rubber Company v.NL.R.B., 5Cir.,1967, 373 F. 2d 602. The employer here seeks tooverturn the result of an election and the burden is on it toshow that the election was unfairly conducted. A hearing is,therefore, necessaryand indispensableif a proper and fair4 There isno issue as to the appropriatenessof the unit in which theelection was conducted.5Case 12-RC-1802.6 Respondent's requestfor reviewof this Decision was denied by theBoard7 156 NLRB 3 ORTRONIX, INC.387resolution of all the disputed facts contained in the chargesand counter-allegations of the company and the Union,taken with the facts which the Regional Director consideredas a result of his investigations, is to be made by the Board.Until this is done, under the circumstances here, theemployer will not have been given an opportunity to carrythe burden of proving its case.Citing the foregoing allusions by the Court to the burden onRespondent of showing that the (second) election was unfairlyconducted, Respondent contends that the Court meant there-by to imply that, upon remand, the hearing should beconducted throughout in the same manner as a hearing uponobjections in a representation case, where the objecting party(union or employer) has the burden of presenting evidence insupport of its objections, and not in the same manner as ahearing in a refusal-to-bargain case, where the General Counselhas the burden of proving the Union's majority status,including, where that is properly in issue, the lack of merit intheRespondent's objections to the election on which suchstatus is predicated. As a corollary to the foregoing contention,Respondent urged that, here, the burden was on the Union toshow that its objections to the first election were meritorious,and that the General Counsel was not authorized to play apartisan role, but, as in any hearing on objections in arepresentation case, his responsibility was only "to insure thatthe record contains as full a statement of the pertinent facts asmay be necessary for determination of the case."8 Under thisview, the General Counsel would have been limited in theinstant case to presenting evidence as to matters not incontroversy or matters of record, and would have beenprecluded from calling and examining witnesses as to any othermatter and from cross-examining Respondent's witnessesThe General Counsel and the Union took issue with thisview, insisting that the General Counsel was entitled toexercise all the authority conferred upon him by Section 3(a)of the Act with respect to the prosecution of complaintsbefore the Board.Respondent's position may reflect some confusion between(1) proceedings like this, where the only matter before theBoard is an unfair labor practice case, and (2) a consolidatedproceeding, where a representation case and complaint casehave been joined together. In the latter situation, the GeneralCounsel is relegated to a nonadversary role with regard toissues peculiar to the representation case.9However, here the representation proceeding has not beenconsolidated with, but has been merged into the complaintcase,and the only issues presently before the Board fordecision are those raised by the allegations of the complaintthat the union was validly certified as the representative ofRespondent's employees and that Respondent's refusal tobargain was therefore unlawful 10 It is axiomatic that in anyunfair labor practice case the burden of proof is on the GeneralCounsel, as the moving party, to prove the allegations of thecomplaint and no basis has been suggested for departing fromthis rule, other than the aforequoted language in the court'sopinion. However, there is reason to regard such language asmere dictum, since at no point in the proceedings culminatingin the decision of the court did any party contend that, ifthere was a hearing before the Board on the instant complaint,it should be governed by the rules pertaining to representationhearings.' iWhile the court's opinion is entitled to respect asthe law of the case, it would seem that to justify such a radicaldeparture as Respondent proposes from basic principles ofprocedure, as well as from the provisions of Section 3(a) of theAct, a clearer expression of the court's intention in that regardwould be necessary. Moreover, it seems a fair reading of thecourt's language that it meant only to say that Respondent'scontention that it was justified in refusing to honor theUnion's certification because of matters allegedly affecting thevalidityof such certification constituted an affirmative de-fense, as to which Respondent properly had the burden ofproof (or that Respondent at the very least had the burden ofcoming forward with some evidence to offset the fact of theUnion's certification.) That would explain why the courtalluded only toRespondent'sburden in this proceeding, andnot to that of the Union, which, of course, was not in theposition of pleading an affirmative defense, but only ofasserting the validity of the allegations in the complaint.Inview of the foregoing considerations, Respondent'sproposal to limit the General Counsel's participation in thehearing was rejected at the instant hearing,' 2 and that ruling isnow adhered to.i 32.The firstelectiona.The Decision and Directionof ElectionThat Decision, which issued on March 2, 1964, provided,inter alia,that a number of individuals, whose status assupervisors was in dispute, might vote subject to challenge. Inits request for review of that Decision, Respondent contendedthat the reasons assigned therein for disposing of the issues inthatmanner were invalid and that the Regional Directorshould have made a determination in that Decision as to theeligibility of these persons. The Board denied the request forreview. In its answer to the instant complaint, Respondent, ineffect, renews the foregoing contention. However, Respondentdid not allude thereto at the instant hearing. In any case, since8 See Board'sStatement of Procedures,Sec. 101 20(c) and 101 21(c)9 Such consolidation is often resorted to where the Board has beforeitat the same time(1) a representation case in which a union has filedobjections to an election because of alleged coercive preelectionconduct by the employer, and (2) an unfair labor practice case, in whichthe same conduct is alleged to violate Section 8(a)(1) of the Act Insuch a consolidated proceeding, the General Counsel properly prose-cutes only those matters pertaining to the objections which fall withinthe scope of the complaint. As to any other aspect of the objections,the General Counsel plays a neutral role, and the union has the burdenof adducing relevant evidence10 Moreover,even if it be assumed that there is a consolidation herein substance,if not in form,of the two proceedings, it is clear that theissues pertaining to the validity of the certification are not peculiar tothe representation case but necessarily stem from the allegations of thecomplaint,and are thereforeproperly prosecutable by the GeneralCounsel11 Certainly, Respondent had no reasonto urge the courtto place onRespondent the burden of provingits objections12 However, out of an abundance of caution, I directed that allwitnessescalled by the General Counsel be describedon the record aswitnesses"for the General Counseland/or theUnion."13 SeeBelber Manufacturing Corp ,146 NLRB 358, 366, where theBoard rejecteda contentionsimilar tothat urgedhere by Respondent.Respondentdoes not contend thatdue process requiresthat it beaffordeda representation case hearing rather than an unfair laborpractice case hearing Sucha contentionwould, in any event, begroundless. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion lost the election, any error in the RegionalDirector's treatment of the eligibility of alleged supervisorscould not have prejudiced Respondent, and it is presumed thatRespondent does not now seriously contend that the firstelection (which it won) was invalid for that or any otherreason.b.The Union's objectionsOn June 3, 1964, the Regional Director issued a Supple-mental Decision sustaining two of the Union's objections tothe first election, (Objections Nos. 4 and 7) and in his SecondSupplemental Decision, which was, in substance, merely anaddendum to his prior decision, a third objection (No. 2) wassustained. These will next be considered.(1) InterrogationObjection 2 alleged interrogation of employees about theirUnion membership, activities, or preferences. The RegionalDirector found that on various dates in October 1963, sixemployees were interrogated about their own Union senti-ments or those of other employees. Although such conductoccurred from 5 to 6 months before the first election, theRegional Director concluded that it was not too remote toaffect the election. In its request for review of the SecondSupplemental Decision, Respondent did not take any issuewith the facts found by the Regional Director but only withhis legal conclusion that the interrogation was not too remotein time to affect the election. Respondent's request for reviewon this ground was denied by the Board, and the court'sopinion contains no comment on the merits of this, or anyother, objection to the election. 14At the instant hearing, this, as well as the other objectionswere fully litigatedde novo,and it will be consideredde novoon the assumption that this was contemplated by the remand.Employee Rose Ruland testified that about October 1,1963, Creamer, an admitted supervisor, after asking anotheremployee, Steelman, in the witness' presence, what he thoughtof the Union, turned to the witness and asked her the samequestion, and that on October 24, Morusty, Creamer's assis-tant, interrogated the witness concerning her wearing of aUnion button.Employee Barris testified without contradiction, and Ifind, that in October he was asked by Howitt,an allegedsupervisor, how he and other employees felt about the Union,and how the witness would vote in the election, if it were heldthe next day. However, Barr acknowledged that Howitt toldhim at the same time that it was up to him whether to vote foror against the Union, and that he did not have to answerHowitt's questions.IreneBentley, an employee, testified that early in October,Hooker, an admitted supervisor, asked if thewitness had seen14 As alreadynoted, the court remanded the case only because itthought Respondenthad been foreclosedfrom presenting additionalevidence,and notbecause ofany disagreementwith the propriety of theRegional Director's findings on the evidence discussed by hun.15 Barr was classified as a leadman and directedthe work of five orsix other employees.Respondent did not affirmatively contend that hewas a statutory supervisor,and suchevidenceaswas elicited on thispoint would not, in any event, support such a contention.16 In addition to the foregoing,the General Counsel offered inevidence testimony at a prior hearing, in another unfair labor practicecase against Respondent(Case 12-CA-2761),concerning interrogationanother employee take one of the Union cards or buttons thathad been distributed to the employees that day during theirlunch break.! 6Hooker denied the interrogation ascribed to her by IreneBentley, but admitted that she was not relying on her presentrecollection of the matter but only on a written statementprepared in 1963 by an agent of Respondent. Under all thecircumstances, I credit Irene Bentley's testimony as to theinterrogation by Hooker.Creamer testified that he became a supervisor in thebeginning of 1963, and that he was "reasonably sure" that hedid not interrogate Ruland or any other employee. When askedto explain the basis for this belief, Creamer, after somehesitation, cited only the fact that he had been instructed byhigher management not to discuss Union activities, and statedthat he was sure he complied with that instruction. As I wasfavorably impressed by Ruland's demeanor and as her recollec-tion of the matter seemed firmer than Creamer's, I credit hertestimony and find that both she and Steelman were interro-gated by Creamer in the manner described by her; and, asMorusty did not testify, I also credit Ruland as to theinterrogation by Morusty.Morusty's supervisory status was litigated at some length.Ruland testified that Morusty, acting as Creamer's assistant,assignedwork to about 25 employees, and that StanleyBentley, an admitted supervisor, told the witness to seeMorusty about time off, in the absence of Creamer, and toconsultMorusty about any work problems or personalproblems. Moreover, it was stipulated that Respondent's filescontained a number of "warning notices" issued by Morusty inthe summer of 1963, consisting of adverse comments on theperformance of several employees, and recommending thattwo of them be terminated. Respondent's President Kilbeyacknowledged that warning notices in an employee's personnelfilemight ultimately lead to disciplinary action, depending onhow serious the matter was. Neither Morusty nor Jones, whohad ultimate responsibility for disciplinary action in herdepartment, nor Stanley Bentley was called to testify.! 7Under all the circumstances, particularly the undenied testi-mony of Ruland concerning Stanley Bentley's instructions toher to report to Morusty for time off in the absence ofCreamer and to take up with Morusty any work problems,which impliedly included any grievances about her workingenvironment and her relations with her fellow employees, it isfound that Morusty was a statutory supervisor at all times hererelevant.As to Howitt, the record contains nothing about his dutiesand authority other than a stipulation that he was nightforeman in the mechanical department. As this alone isinsufficientproof that he was a statutory supervisor, nofinding of interrogation by Respondent will be basedon Barr'stestimony about Howitt.of other employees by Creamer,Stanley Bentley, and Hooker. TheGeneral Counsel explained that the witnesses who so testified at theprior hearing were no longer available Respondent objected to suchoffer, and,as the General Counsel failed to authenticate the prior recordthrough the court reporter in that case,the proffered testimony wasrejectedashearsay.(The poor case culminated in a settlementagreement )17 Respondent'scounsel explained that he was unable to locateMorusty, and that Bentley was presently in Indiana,and it was not feltthat the expense of obtaining his testimony was warranted Noreference was made by counsel to Jones. ORTRONIX, INC389It follows that the General Counsel has proved 4 instancesof interrogation involving only 3 employees (Ruland, Steelmanand Irene Bentley) out of a unit of over 300 employees,occurring over 5 months before the election. In view of theremoteness of these incidents in relation to the election,18 andthe relatively small number of employees affected,19 a findingthat by the foregoing interrogation alone Respondent inter-fered with the election is not deemed to be warranted.20(2) Threatsand promisesUnion Objection 4, which was sustained by the RegionalDirector, reads:21Promised employee benefits conditioned on refraining fromvoting for or supporting the Petitioner [the Union] , anddirectly and in a veiled manner threatened employees witheconomic reprisals if they supported the Petitioner or if itwon the election.In support of this objection, employee Campbell testifiedthat about October 1, Parrish, an admitted supervisor, re-marked in the presence of an unspecified number of employeesthat they might as well enjoy their coffee breaks while theycould, because they would be taken away when the Union"got in." Although Parrish controverted this testimony, IcreditCampbell on the basis of demeanor, as well as thecircumstantiality of her testimony.Campbell testified, also, that about November 1, PersonnelDirector McGraw, at a plant meeting, warned that anyone whosolicitedfortheUnion on company time would bedischarged 22McGraw testified that in the early spring of1963, there was posted on plant bulletin boards a notice, acopy of which was received in evidence, which set forth 23plant rules, enforceable by suspension or discharge, including aprohibition of the following conduct:Solicitation within the plant for personal gain or for anyother reason, including membership in any organizationwhile on Company time. Welfare and similar collectionsmay be made only after receipt of written permission fromthe Division Superintendent or Department Head.According to McGraw, after receiving complaints fromsupervisors that a considerable amount of production time wasbeing lost by discussions among employees while at work, andassuming that such discussions involved solicitation, he re-minded the employees of the foregoing rule and of thepenalties prescribed for violation thereof. McGraw acknowl-edged that, in citing the ban on solicitation in the rule, hemight have indicated that this included solicitation for a union.PresidentKilbey's version was that he received numerousreports from employees that they had been solicited by otheremployees during work hours to sign Union cards, and that hedirectedMcGraw to talk to the employees about the matter.While there are obvious discrepancies between the versions ofMcGraw and Kilbey, they are not so material as to requirerejection of their testimony intoto,particularlywhen oneconsiders that it was given more than 4 years after the event,and that there is no other contrary testimony. It is accordinglyfound that the November 1 warning was delivered by McGrawas a result of complaints by supervisors or employees aboutUnion solicitation during work time.Although Campbell professed to be unaware of any no-solicitation rule, Respondent's President Kilbey confirmed theexistence and promulgation of the foregoing notice,23 and, inview of such corroboration, it is found that such notice wasposted at least as early as the spring of 1963.Accordingly, even if it be assumed, as Campbell's testimonyimplies, that McGraw on November 1, made reference only tounion solicitation on company time and warned that anyemployees engaging therein would be discharged, it is not clearhow such a warning could afford ground for setting aside theelection. The General Counsel does not challenge the validityof the no-solicitation rule.24 The gravamen of his complaintseems to be that, while warning the employees on November 1,that Union solicitation during work violated the plant rule andwould be punished by discharge, Respondent faded to issueany like warning with respect to other forms of solicitationduringwork time, which, according to the testimony ofCampbell, prevailed in the plant However, the rule itself,proscribed such other solicitation, and there is no evidencethat Respondent modified the rule so as not to apply thereto.Certainly, such modification may not be inferred merely fromthe fact that Respondent, confronted with a special probleminvolvingUnion solicitation on company time, called to theattention of the employees the fact that such solicitationviolated the rule. Nor may such modification be inferred fromthe testimony elicited by the General Counsel from Campbellconcerningwork-tune solicitation by employees of otheremployees to buy merchandise. Although such solicitation, sofar the record shows, was not the target of any warning byMcGraw, there is no cogent evidence with respect to such18 Irene Bentley testified that Hooker's interrogation did not affecther vote in the election,and it is highly speculative that the votes ofRuland or Steelman were affected by the interrogation described above,after an intervalof over 5 months.19 There was no evidence that any other employees were aware ofthese incidents20 West TexasEquipmentCo.,142 NLRB 1358.21 Objection7,whichwas also sustained,substantially duplicatesObjection 4, and will not here be separately considered.22 There isa procedural problemhere.WhileObjection 4 allegedthreats of"economic reprisal"for adherenceto the Union,no referencewas made to the foregoingNovember1incident by the RegionalDirector in dealing with Objection 4 It is true that reference was madethereto in the Second Supplemental Decision in connection with thediscussionof Objection2 (interrogation),but it was there cited only injustificationof the Regional Director'sview that the effect of theinterrogationin Octoberwas not dissipated by the passage of time, sinceRespondent thereafter engaged inother unlawfulacts, including theNovember 1 warning.Itmay be, therefore,that the incident should beconsidered, if at all, in connectionwith Objection2 rather than 4.However, as the resultwould not beaffected, in any event,itwill bedealt with here.23 While hegavethe date ofsuch promulgation as the late summer of1962, rather than the springof 1963,Ido not deem thisdiscrepancy ofsufficientmoment to require rejection of Respondent'sevidence thatsuch a rule was in fact promulgatedbeforeMcGraw'sNovember 1warning NeitherCampbell nor any other employee specifically deniedthat the noticein question was posted,and Campbell's ignorance ofthe no-solicitation rule may well be attributed to her failure to read thenotice orto read thatportion thereof relating to that rule.24 Whilethe ban on solicitation during "company time"might bedeemed ambiguous, in that such time could be construed to includework breaks, the General Counsel didnot so contend,and there was noevidencethat it was in fact so construedby Respondent or theemployees There was, on the contrary, evidence that the employeesfreely engaged in solicitationfor the Unionduring work breaks. (SeeIrene Bentley's testimony, related above,regarding the distribution ofUnion cards or buttons during lunch time ) 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolicitation, as there is in the case of the Union solicitation,that higher management was apprised thereof,2 5 or that it wasso extensive as to cause substantial loss of production time.Accordingly, there is insufficient basis for finding that onand after November 1, the Respondent construed the no-solicitation rule as directed only against Union activity orintended to convey the impression to the employees that thatwas the sole object of the rule.Accordingly, it is found that McGraw's warning ofNovember 1, does not warrant setting aside the election.26Respondent's speechesFinally, in support of the Union's fourth objection therewere introduced in evidence copies of speeches given byMcGraw to employees on March 23, and 26, 1964, and aspeech by Kilbey on March 30, 1964.McGraw's speeches stressed,inter alia,the danger under aunion of strikes and loss of employment. Thus, the March 26speech contains the following(1)With the Union, there is always the danger of strikesand work stoppages which cause unemployment. If any-thing, the Union guarantees youinsecurity.(2)Without a union, we can guarantee uninterruptedproduction and delivery to our customers.... With a union,we face the danger of strikes and work stoppages whichinterrupt production, decrease business, lose customers, andcause the loss of jobs and fringe benefits.(3)When the union makes a demand which Ortronix feelsisnot in the best interests of the employees and theCompany, we will sayNO.The union will probably call astrike, and there goes jobs and business down the drain.(4)Under the law, if the Union makes you go out onstrike,Ortronix is free to replace the strikers with newemployees. When the strike is over, someone new has yourjob, and you are out in the cold. The law does not forceOrtronix to rehire you.In addition, the March 26 speech referred to the danger thatunder a Union contract the employees might lose some of theirexistingbenefits.On this score, the speech contains thefollowing(5) Bargaining does not start with present benefits. We maystart bargaining withnobenefits and go up from there. Theunion may even "trade" benefits for things they want forunion security. For example, a check-off clause may be"traded" for one or two of your paid holidays.(6) The union cannotguaranteeyou anything in the way ofnew and additional benefits. They can't evenguaranteeyouthat you will keep all of the benefits you now have. If theunion demands interfered with the efficient operation ofthe Company, the Company would be legally justified indemanding a reduction in wages or fringe benefits in orderto operate profitably 27In the March 30 speech, Kilbey cited examples of theconnection between unions and strikes and the difficulty ofoperatingprofitablyunder work restrictions imposed byunions, and concluded on this note:What can the Union get you. In my opinion, all they canguarantee you is a lot of grief and that you'll pay your dues.In addition, Kilbey's speech indicated that as a result ofcertain new business obtained by Respondent it expected to bein a position "to pave some of the parking lots, buy new handtools, afford company picnics and provide outdoor lunchbenches."At the hearing, when asked whether he made the latterremarks to show that the employees did not need a union toobtain the benefitsmentioned by him, Kilbey candidlyanswered, "Correct." That this was his purpose was evident, inany case, from the timing and circumstances of his speech.That a promise of benefits made for such a purpose interfereswith freedom of choice in an election hardly needs citation ofauthority.As to the various remarks related above concerning the direconsequences of union representation, the conclusion thatthey are coercive seems amply supported by such Boarddecisions asDal-Tex Optical Company, Inc,28andAstronau-ticsCorporation of Amenca.2 925 Kilbey professed to be aware only of theannualcollections amongemployees for the Community Chest, which he authorized, as providedfor in the rule (He admitted that in September 1963, he authorized apoliticalcandidate to tour the plant and shake hands with theemployees during work time However, this was not contrary to theletter of the rule, which forbade only solicitationby employees,andwas, in any case, only an isolated incident.) Campbell testified tocollections by "supervisors" from employees during worktime for anemployee "Sunshine Club." The only "supervisor" identified by her inthat connection was Sipe, who directed Campbell's work However, theevidence as to his supervisory status was meager, and, in any event,under the terms of the rule, such collections were permitted ifauthorized by the Division Head or Department Superintendent. Absentany evidence on that point, it may not be assumed that there was nocompliance with the rule in that aspect.Campbell's testimony indicates, also, that for an unspecified periodprior to December 1963, she was solicited at work by McLaughlin tobuy Avon products. The record shows that McLaughlin was a statutorysupervisor, albeit a minor one, at least until August 1963. However,there was no evidence to refute the denial of McGraw and Kilbey thattheywere aware of any merchandising activity by employees (orsupervisors) during worktime. (Since McLaughlin, if she did engage insuch activity, contrary to the company rule, would not be likely todisclose that fact to higher management, this is not a situation whereher knowledge may properly be imputed to Respondent. The samewould be true of Sipe, were he deemed to be a supervisor) SeeAstronautics Corporation of America,164 NLRB No 89,CampbellSoup Co ,170 NLRB No 16726 Even ifitwere foundthat suchwarning, underall the circum-stances, converted the general no-solicitation rule into a rule onlyagainst Union solicitation, it still would not be clear how such a rulecould unduly impede the Union's efforts to reach the employees. I amaware of no authority for holdingthat the promulgationof such a ruleconstitutes interference with an election,absent discriminatoryenforce-ment thereof as betweencompeting unions orfactions involved in theelection. There was no evidence of such discrimination here.27 The foregoing remarks were delivered in the form of answers toquestionsposed by McGraw Accordingto his testimony,some of thesequestionshad actuallybeen asked by employeeson the occasion of hisMarch 23 speech,as in the case of excerpts(1), (3), and(6), above Theother questionsoriginatedwith McGraw,himself.28 137 NLRB 1782 (warning thatcollectivebargaining may lead tolossof benefits, and would probablyresult in strikes and loss ofemployment) See alsoThe Trane Company,137 NLRB 1506.29 164 NLRB No. 89 (bargainingwouldstart"from scratch",employer notrequired to continue existing benefits).In that case theBoard citedthe factthat the "bargain-from-scratch"statement wasmade in thecontext ofother unfair labor practices. Here, while it hasbeen found that the preelection interrogations and thethreat byParrish,consideredabove, weretoo remote in time toaffect theelection, thesame conclusion does not apply when they are considered in conjunc-tion with the preelection speeches.This is particularly true of Parrish'sthreat that, if the Union prevailed,Respondent would take away theemployees'coffee breaks,if one considers such threat in conjunctionwithMcGraw'swarning that Respondent might bargain from "nobenefits"and thatthere wasno assurance that under a union contractexisting benefits would be retained ORTRONIX, INC391With respect to the present objection, Respondent appar-ently relies on the authorities and arguments appearing in itsrequest for review of the Regional Director's Second Supple-mental Decision.30 There, the thrust of Respondent's argu-ment was that, contrary to cited precedents,3 i the RegionalDirector, in evaluating Respondent's propaganda, had failed toconsider that it was issued in reply to the Union's election-eering claims and arguments In this connection, the recordshows that between March 23 and 27, 1964, the Uniondistributed seven handbills, which stressed the inadequacy ofRespondent's wages, cited other alleged substandard workingconditions in Respondent's plant, and enlarged on the efficacyof a union in remedying these conditions and as a protectionagainst arbitrary discharge. Typical is the followingA decentWage Scale and Grievance Procedurecan be yoursunder a strongUnion Agreementnegotiated by the SheetMetal Workers Union and your Committee at Ortronix.Certain of the cases cited by Respondent indicate that theBoardwillallow greater leeway to an employer, in apreelection campaign, where his remarks are provoked by, oraddressed to, the Union's propaganda claims. However, noneof these cases goes so far as to hold that, in response to aUnion's claim that it will aid the employees to achieve greaterjob security and other benefits, an employer may assert, ashere, that designation of a union as the employees' bargainingagent is a guarantee of insecurity and "grief " While Respond-ent was justified in pointing out that the Union's demandswould be the subject of negotiation and that no one couldassure the employees what the outcome would be,32 or thatRespondent's financial condition would limit the amount ofany wage gains under a union,33 or that it had the right toreplace economic strikers in the event of a strike,34 there wasno justification for implying, as Respondent did, that loss ofjob security and other forms of "grief" would be a certain andinevitable result of voting the union in.Moreover, none of these cases holds that a union's election-eering promises justify an employer in making promises of hisown regarding improvements in working conditions .3 5Itisaccordingly concluded that, even after giving dueweight to antecedent events, McGraw's speeches and Kilbey'sspeech were coercive in the respects noted above and war-ranted setting aside the first election.3.The secondelectionThis election was held on January 21, 1965, and resulted ina vote of 79 for, and 59 against, the Union.36 Respondentfiled timely objections to the election on five grounds, all ofwhich were overruled by the Regional Director, without ahearing, in his Third Supplemental Decision, and Respondent'srequest for review of such decision was denied by the Board.The first objection in effect asserts merely that the secondelection was invalid because the first election was improperlyset aside. Consistently with the findings above, this objection isoverruled.Respondent's second objection was to the effect that theselection by the Regional Director of the date of the secondelection was arbitrary, in that Respondent had requested anearlier date. At the hearing, Respondent stated that it did notintend to offer any evidence in support of this objection.Presumably, this signified waiver of the objection. In any case,absent any evidence in support thereof, it is hereby overruled.The third objection alleges that the Regional Director actedarbitrarily in including in the official notice to employees ofthe time and place of the second election a statement asfollows:NOTICE TO ALL VOTERS: The election conducted onMarch 31, 1964, was set aside because the National LaborRelations Board found that certain conduct of the Em-ployer interfered with the employees' exercise of a free andreasonedchoice. Therefore, a new election will be held inaccordance with the terms of this Notice of Election. Alleligible voters should understand that the National LaborRelations Act, as amended, gives them the right to cast theirballots as they see fit, and protects them in the exercise ofthis right, free from interference by any of the parties.At the instant hearing, in support of this objection,Respondent offered in evidence only a copy of the officialelectionnotice. In rejecting this objection, the RegionalDirector relied onThe Lufkin Rule Companycase,3 7 wherethe Board, in response to a motion filed by the union involved,directed that the official notice ofa secondelection containlanguage substantially identical with that quoted above.3 8Neither in its request for review nor at the instant hearingdidRespondent suggest any reason for distinguishing theLufkincase,39 andIcan perceive none. Accordingly, it isrecommended that this objection be overruled.Respondent's fourth objection reads as follows.That the Petitioner [Union] , throughitsagentor thoseacting for or on behalf of the Petitioner, misrepresented tothe employees of the Employermaterialfacts relating tothe profit of the Company on the eve of the election and ata time when the Employer did not have an adequateopportunity to respond. Further, the Petitioner madematerial misrepresentations in handbills distributed by thePetitioner on the 18th day of January, 1965 and on the30 Respondent made no argument on the merits before me,but in itsanswer to the complaint incorporatedby referencethe contentionsadvancedin its various requestsfor review.31Decorated Products, Inc.,140 NLRB 1383,Arch Beverage Corp.,140 NLRB 1385,Hy Plains Dressed Beef, Inc.,146 NLRB 1253,American Greetings Corp.,146 NLRB 1440,Claymore ManufacturingCo ,146 NLRB 1400,Shure Brothers Incorporated,147 NLRB 4332 SeeHy Plains Dressed Beef,Inc, supra.33Ibid, Arch Beverage Corp., supra34 Decorated Products, Inc., supra.Moreover,had Respondent herecommented on the Union's own strike record, ratherthan attempting toequate unions,in general,with strikes,such comment mightwell havebeen privileged.SeeAmericanGreetings Corp , supra,Shure BrothersIncorporated, supra35 The Board has consistentlyrefused to equate union promises withemployer promises in this respect,but regards the latter alone ascoercive,the rationale being that the employer has the obvious,presentpower to fulfillhis promises,whereas the fulfillmentof the Union'spromisesdepends oncontingencies,which are either apparent to theemployeesor may readily be pointed out tothem by the employer.36 See G C. Exh. 7.37 147 NLRB 341.38 The instantobjection containedan assertionby Respondent thatitbelievedthat the disputed language was insertedin the notice by theRegional Director on his ownmotion, and not at therequest of theUnion. However, while in theLufkincasethe Board acted on a motionby the union involved, thereis no reason to believe that such a motionwould be requiredin all cases.39 In fact,in its requestfor review,Respondent conceded that theapplicationof the rule of theLufkincase to theinstant situation was "amatter of apparent discretion" and offeredno argument with respectthereto. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARD19th day of January, 1965. Such conduct prevented theemployees from exercising their free and untrammeledchoice in the election.InHollywood Ceramics Co, Inc.,4 0the Board announcedthat, in determining whether a misrepresentation warrantedsetting aside an election, it would consider the followingfactors1.Whether the misrepresentation involved a substantialdeparture from the truth with regard to a matter of morethande minimissignificance to the employees.2.Whether the other party had an opportunity to makean effective reply.3.Whether the employees had such independent knowl-edge of the subject matter of the misrepresentation as toenable them adequately to evaluate it4.Whether the party making the misrepresentation hadsuch intimate knowledge of the subject matter thereof thatthe employees might be expected to attach special weightthereto 4 1IndiscussinghereinaftertheallegedUnionmisrep-resentations, an attempt will be made to indicate the extent towhich the foregoing factors are applicable. At the outset, itmay be noted that none of such misrepresentations related tomatters within the peculiar knowledge of the Union.In support of the instant objection, Respondent adducedthe following-a.The January 18 handbillA union circular distributed on January 18, 1965, read, inpart, as follows:(1) The employees have been shabbily treated in mostinstances To name a few ... How well were you informedand how well were you treated whenpay day came andwent,and you got no pay? Was management thinking ofyou ... They were not onlysilent,they failed to show theirface....(2)How about the 12% pay cut? Has this been fullyrestored?(3)How about those employees on layoff this summer ...How many, when recalled, received their former inade-quate low wage rate? Most, if not all found they had losttheir "seniority" and were forced to start again at the "newemployee" hiring rate! Was this fair treatment9(1) The missed paydayAs to (1), above, the reference there is to the fact that onDecember 13, 1963, Respondent was unable to meet itspayroll and no pay checks were distributed. Respondent takesissue only with the allegation in the handbill that management"failed to show their face" on that occasion. Respondentadduced testimony that on December 13, pursuant to anannouncement made to all employees over the plant publicaddress system, several representatives of management circu-lated throughout the plant and made small loans out of their40 140 NLRB 22141 E g , where a union misrepresents the benefits obtained by it foremployees in another plantFor cases involving application of one or more of the above criteria,seeYork Furniture Corp.,170 NLRB No. 69,United Steelworkers ofAmerica (Luxaire, Inc.) v. N.L.R.B.,393 F.2d 661 (C.A.D.C.), and casestherecited,Newport MiningCorp.,170 NLRB No. 85.own funds to employees,in order to mitigate any hardshipthey might suffer as a result of missing their pay. As there wasno effective contradiction of such testimony,it is found thatsuch loans were in fact made and that the statement in thehandbill that management,in effect,ignored the employees'plightonDecember 13, was to that extent inaccurate.However, in a speech delivered by McGraw on January 20, theday before the election,the following reference is made to thisallegationof thehandbill:The Union didn't tell you how Mr.Thiele and Mr. Kilbeyand Mr. Bowers dug down into their own pockets to givepersonal loans to employees when we didn't get paid.Is thiswhat the Union calls "not showing their face?"It is evident,therefore,thatRespondent not only had anadequate opportunity to make an effective reply to theUnion's charge, but did in fact make such a reply.(2) The "12 percent pay cut"and the recall of employees atthe "new employee" rateAs to (2), above, McGraw acknowledged at the instanthearing that the employees suffered a reduction in pay in April1964, but insisted that this amounted only to 9 to 10 percentand not 12 percent, as was represented in the handbill. UnionAgent Reid testified that he was informed by employees thatthewage cut amounted to 12 percent, and employee Wattstestified (a) that a management representative announced thatthere would be a 12 percent cut, and (b) that his own hourlypay was in fact cut from $1.99 to $1.75, or by slightly morethan 12 percent. From a review of an exhibit prepared fromRespondent's own records, which shows the extent of the paycuts for about half of Respondent's work force (as of the dateof the second election),42 it appears that, while someemployees hourly pay was cut by more than 12 percent,43 mthe vast majority of cases the reduction amounted to less than12 percent, and in some cases was even less than 5 percent. Itseems not unlikely, therefore, that McGraw's figure of 9 to 10percent was closer to the average percentage loss suffered bythe employees than the Union's 12 percent figure. To thatextent, the Union's statement is deemed inaccurate.As to (3), above, Respondent's records show that 27employees were laid off in the spring and summer of 1964, andrecalled in the fall months. McGraw testified that, while theseemployees lost their seniority by reason of their layoff, theirpay rate was not adversely affected thereby, and they returnedto work at the same rate as they had when laid off, subject toany intervening, plant-wide changes in wage rates.44 Respond-ent's records show, that, while 3 of the 27 laid off employeesreturned at the same rate as was currently being paid to newlyhired employees in the same classification, the rest returned atrates ranging from 5 cents to 40 cents above the current hiringrateThus, the Union's assertion that "most, if not all" of thelaid off employees returned at the hiring rate was substantiallyinaccurateAlthough it has been found that (2) and (3), above,contained departures from the truth, it is appropriate toinquire under the rule ofHollywood Ceramics, supra,whether,42 Resp.Exh. 15.43 E.g., M Hardeman(14+ percent),Nevius(17+ percent),Adkins(13 percent),Ohmer (14 percent).44 Such changes included the 9 to 10 percent pay cut effected onJune 1, 1964, which is discussed above, and subsequent,partialrestoration of such pay cut. ORTRONIX, INC393inter alia,the employees had sufficient independent knowledgeof the subject matter of the misrepresentations to enable themto discount them, and whether Respondent, in any event, hadsufficient opportunity to expose the Union's inaccuracies.The record shows that McGraw made no reference to eitherof the foregoing representations in his January 20 speech, andat the hearing he gave shifting explanations therefor, at firstinsistingthat he either did not take note of the foregoingstatements in the handbill, or that, in the case of the allegationas to the pay cut, he did not have an opportunity to verify theUnion's 12 percent figure before he delivered his speech, but,when confronted with a pretrial affidavit, in which heattributed his failure to comment on these matters in hisspeech to the fact that he did not regard them as sufficientlyimportant to warrant comment, McGraw acknowledged thatsuch was in fact his judgment on January 20.He insisted,however, that, in reaching this conclusion, he had consideredonly the fact that the older employees would be familiar withthe true facts about the pay cuts and the rates paid thoserecalled from layoff, either through their personal experienceor thanks to the plant "grapevine,"4 s and that he hadoverlooked the fact that 30 odd employees had been hiredafter June 1, 1964, when the pay cut was instituted, and sohad no personal knowledge of the facts pertaining thereto, andwould not, he assumed, acquire such knowledge or learn thetruth about the rates paid to those recalled from layoff. Whenasked if he made this assumption because the newly hiredpeople were not "in" with the older employees, McGrawanswered vaguely, "More or less," and offered no otherexplanation.Thus, the Respondent is now in the position of asking theBoard to overrule the judgment made on the spot by its ownpersonnel director as to the materiality of the inaccuracies inthe Union's propaganda, and as the only basis therefor cites hisasserted afterthoughts about the validity of certain assump-tionsmade by him on January 20-afterthoughts, which notonly conflict with the initialreason assignedby McGraw fornot answering the Union'sallegations,but which are predi-cated on an apparently arbitraryassumptionthat, while theplant grapevine was so effective as to reach all the olderemployees within 10 minutes after the event,46 it would notreach any of the newer employees at all.Itseems that little weight should be given to McGraw'sattempts to discredit his own initial judgment through un-supported speculation. Rather, suchinitialjudgment is entitledto controlling weight as that of the representative of manage-ment who was in the best position to appraise the temper andmood of the employees and to determine what items in theUnion's handbill were likely to influence their choice in theelection.In any case,itcan no longerbe seriously contended thatRespondent did nothave anadequate opportunity to reply tothose misstatements. This is abundantly clear from McGraw'sown, final position that his failure to reply was due toconsiderations other than lack of opportunity.It is accordingly concluded that the employees had suffi-cient independent knowledge of their own rates and those oftheir fellow employees to take the sting out of the Union'smisrepresentations as to those matters, and that, in any case,Respondent had sufficient opportunity to make an effectivereply.b.The January 19handbillOn January 19, the Union distributed a handbill which, ineffect, labeled as false a management promise to restore pastwage cuts, and posed the following question'Is it not true that the overall wage pattern is lower than ayear ago? A year and a half ago' Two years agogIn his January 20 speech, McGraw stated:We're restoring the wage cut as fast as we can just as wepromisedWhen it is completely restored we'll go to workon the merit review porgram, just as we promised you lastOctober....Every cent that can be channeled into wages is being spentthat way, and we guarantee that we will continue to do thisuntil everyone is making at least as much as he was lastJune, before the wage cut.It is thus clear that Respondent not only had an oppor-tunity to, but did, comment on the Union's charges regardingthe restoration of the wage cuts and the current wage level. Itisalso notable that in his speech, McGraw neglected to takeissue with the claim that the wage cuts had not been restoredand that the overall wage pattern was currently lower than inthe past.At the hearing, McGraw at first asserted that "almost all"thewage cuts previously effected had been restored byJanuary 20, but he later testified that as of January 20, noemployee's wage cut had been fully restored 47 As to theUnion's allegation that the overall wage pattern was lower inJanuary 1965, than at various times in the past, McGrawinsisted that it was false because Respondent's "basic paypolicies," as established in January 1963, had not changed. Inexplaining this conclusion, he stated, "The basic rates for thejobs and the methods for hiring had not been changed oraltered in any way" at the time of the second election.However, McGraw acknowledged, in effect, that in January1965, the actual level of wages was lower than the year beforeThus, Respondent's position is, essentially, (1) that theUnion's charge that management had failed as of January 20,to fulfill its promise to restore wage cuts was false because bythat date some progress had been made in that direction, and(2) that the Union's claim that the "overall wage pattern" waslower than in the past was false, because there had been nochange adverse to the employees in basic wage policies.However, both these positions assumed that the employeeswould interpret the Union's allegations in a particular manner.Thus, as to (1), above, it is assumed that the employees wouldinterpret the charge as to the wage cuts as meaning that nopart of such cuts had been restored (which was false) and not45 According to McGraw, this grapevine was so effective that10minutesafter the laid off employees were recalled"their rates wereknown by everybodyin the plant."46 See preceding footnote.47 From examination of Respondent's Exhibit 15, which,inter aka,lists the relevant pay rates of all the "older" employees not affected bythe 1964 layoffs, (about half of the unit in January 1965), it appearsthat a few employees, who were still in the same classification as theyhad been before the June 1964 pay cut, had by January 1, 1965, infact, been fully restored to their former rate.However, as to the bulk ofsuch of these employees as were on that date still in the sameclassification as before the cut the exhibit shows that not more thanhalf of the loss in pay rate had been restored,and as to some,particularly those in the higher brackets, there had been no restorationat allThus, Ohmer, who had in June 1964, suffered a cut from $2.90to $2.50, was still receiving$2.50 on January 1, 1965 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDasmeaning that the wage cuts had not been fully restored(which was true). Even if one accepts this view, it is difficult tosee how the employees could have been misled as to the extenttowhich their former pay had been restored, since we aredealing here with employee wage rates, which, according toMcGraw's own testimony, were a matter of instant, commonknowledge among the employees 48 In any case, the morelikely construction of the Union's charge is that managementhad not fulfilled such promise as it had made regardingrestorationof the wage cuts. Unfortunately, there is noevidence as to what that promise was other than theself-serving, hearsay evidence of the statement in McGraw'sspeech that the promise was to restore the wage cuts "as fast aswe can." Even if it be assumed that that was all thatmanagement promised, the Union's charge amounted merelyto an expression of opinion that Respondent had not restoredthe wage cuts as expeditiously as it could have done. Clearly,such an expression of opinion was susceptible of evaluation bythe voters.As to (2), above, Respondent assumes that the employeeswould construe the charge regarding the decline in the wage"pattern" as referring to its "basic pay policy" and not to theactual level of wages, which admittedly had, in fact, declinedduring the preceding year.49 Since it was natural for theemployees to be more concerned about their actual take-homepay then about such a nebulous concept as Respondent's paypolicy, it seems more realistic to assume that they regarded thehandbill as referring to the actual pay level. Moreover, it is notclear from McGraw's testimony what he meant when he saidthatRespondent's basic pay policy had not changed since1963, citing the fact that there had been no change in the"basic" job rates and hiring "methods." Even if this isconstrued as meaning that there had been no change in startingrates,Respondent's records do not confirm this entirely. Thus,Respondent's Exhibit 15, prepared from such records, showsthat, while employees had previously been hired for the job of"S M 2/C" at rates ranging from $2 to $2.50 an hour, thehiring rate for that classification in the fall of 1964 was only$1.85 an hour. Moreover, it appears from such records that asa result of the June 1964 pay cut, the wage rates of at leastseven employees50 were reduced below their hiring rate It isnot clear, therefore, what significance to attach to McGraw'stestimony about an unaltered "basic" rate. Moreover, whileadmitting that Respondent's merit review program, which hadformed the basis of all merit increases, was suspended in thespring of 1964, McGraw failed to explain why he did notregard this as a change in "basic pay policy" adverse to theemployeesAccordingly, whatever view one takes of the matter, theUnion's charge regarding Respondent's wage pattern has notbeen shown to be false, and, indeed, appears to be amplywarranted by the facts. Moreover, even if it were thought to beinsome waymisleading,such charge concerning the em-48 For reasons indicated above, I give no weight to McGraw's"assumption" that such knowledge did not extend to those 30 oddemployees hired since June 1964.49 There was no evidence as to how the level of wages in January1965, compared with that in effect on the other dates mentioned in thehandbillEven apart from the Court of Appeals'statement as toRespondent's burden of proof,itwould seem that it was incumbent onRespondent to come forward with some evidence on that score In anycase,McGraw had adequate opportunity to point out in his speech anyinaccuracy in that respect to the Union's charge, but failed to do so.ployees' own wage rates would be susceptible of evaluation bythem for reasons already stated.c.The union meetingRespondent adduced evidence concerning an alleged misrep-resentation at a Union meeting, with regard to Respondent'sprofitsEmployee Haught testified that at a Union meeting onJanuary 19, 1965, attended by 40 to 50 employees, andpresided over by Union Agent Reid, one of those in attend-ance, Colleja, announced to all those present that, accordingto a newspaper item, Respondent had "cleared" $160,000, andthat he thought the employees were "entitled to some of it",that the witness asked Colleja what paper he was referring to,remarking that he had not seen the item in question, and thatReid at this point announced free beer and invited theemployees to partake. Reid confirmed that Haught was at themeeting, but disclaimed any knowledge of Colleja's attend-ance, and denied that any employee at the meeting had madethe remark attributed to Colleja by Haught Reid did acknowl-edge that at a Union meeting, the date of which he could notrecall,an employee remarked that he understood that Re-spondent had obtained a new contract and asked how theemployees could get a "better shake" from Respondent.According to Reid, he answered that the only road to betterconditions was through negotiations.The record shows that on December 25, 1964, there waspublished in a local paper a report that during a recent weekRespondent had received an order in the value of $160,000.While it appears from the evidence that any statement thatRespondent had earned $160,000 in profits at any time in1964 would have been a gross misstatement, there was noevidence that the foregoing reference to new business in theamount of $160,000 was false. Thus, if one is to credit Reid,there is no basis for finding any misrepresentation by anemployee at a Union meeting. On the other hand, if one is tocreditHaught, there was such a misrepresentation. Haught'scredibilitywas seriously impaired by the fact that, whenconfronted with a pretrial affidavit purporting to be signed byhim, and containing a denial that he ever attended any Unionmeeting, he acknowledged that the signature was his butvehemently denied that he had ever before seen the affidavit,whichwas notarized by a Board agent. Under all thecircumstances, I deem incredible such denial, which impliesthat a Board agent tricked the witness into signing a blanksheet of paper, and then inserted the contents of the affidavitwithout his knowledge or consent. While, in view of Reid'scorroboration of Haught on this point, I credit his testimonythat he attended the Union meeting of January 19, the factthat he would swear to the contrary in his affidavit and that hewould at the hearing repudiate the affidavit in such a bizarreand implausiblemanner precludes giving any credit to histestimony, where it is contradicted by other testimony notsubject to any comparable infirmities.' i In view of this, as50 Schwarm, Tomaleski, Boyle, Lovely, Rupert, Schimansky, andStavesSi There is no need to speculate as to the reason for Haught's variousself-contradictions. However,from the fact that the affidavit contains adenial that Haught made any statement about Respondent's profits at aUnion meeting,it is inferred that his concern at the time of making theaffidavitwas to exonerate himself of the charge that he had played therolewhich, subsequently,at the hearing he attributed to Colleja. andHaught's denial of attendance at any Union meeting was incidental tothis self-exculpatory purpose ORTRONIX, INC395well as demeanor, I credit Reid's denial that any employee at aUnion meeting made the remark attributed by Haught toColleja 52In view of all the foregoing considerations, and since, asalready stated, it is clear that none of the alleged, or actual,misrepresentations discussed above related to matters withinthe peculiar knowledge of the Union, it is concluded that thereis no merit in the fourth oblectlon.53As no merit has been found in any of Respondent'sobjections, it is concluded that the Union did not undulyinterferewith freedom of choice in the second election, thatitscertification on the basis of such election was valid, andthatRespondent's refusal on and after May 28, 1965, torecognize, or bargain with, the Union violated Section 8(a)(5)and (1) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth m section III,above, occurring in connection with its operations described insection 1, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereofV THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(5) and (1) of the Act, Ishall recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies ofthe Act. It has been found that the Respondent has refusedand still refuses to bargain collectively with the Union as theexclusive representative of the employees in the appropriateunit described below. It will therefore be recommended thattheRespondent bargain collectively upon request with theUnion as the exclusive representative of these employees and,if an understanding is reached, embody such understanding ina signed agreement.CONCLUSIONS OF LAW1.Ortronix, Inc., is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2.Sheet Metal Workers' International Association, AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.3.All production and maintenance employees employed byOrtronix, Inc., at its Orlando, Florida, plant, including sheetmetal assemblers, sheet metal assemblers senior, carpenters,welders, machine operatois, sheet metal mechanics, machinists,painters, jig and fixturemechanics, electrical assemblers,wiremen,materialhandlers, test technicians,maintenancetechnicians, stock clerks, shipping and receiving clerks, ware-housemen, drivers, inspectors and timekeeper, excluding allother employees, including office clerical employees, profes-sional employees (including engineers), technical employees(including electronic technicians and draftsmen) and super-visors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.On May 17, 1965, and at all times thereafter, the Unionwas and now is the representative of a majority of theRespondent's employees in the appropriate unit describedabove for the purpose of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing on May 28, 1965, and thereafter to bargaincollectivelywith the Union as the exclusive representative ofall its employees in the above-described appropriate unit, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of theAct.6The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusionsof law and upon the entire record in thisproceeding, I recommend that Ortronix, Inc., Orlando,Florida, its officers, agents, successors, and assigns, shall berequired to.1.Cease and desist from refusing to bargain collectivelywith Sheet Metal Workers' International Association, AFL-CIO, as the exclusive representative of all its employees in theappropriate unit with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment.2.Take the following affirmative action, which it is foundwill effectuate the policies of the Act:(a)On request, bargain collectivelywith Sheet MetalWorkers' International Association, AFL-CIO, as the exclusiverepresentative of the employees in the appropriate unit andembody any understanding reached in a signed contract.(b) Post at its place of business in Orlando, Florida, thenotice attached hereto and marked "Appendix."54 Copies ofsaidnotice, to be furnished by the Regional Director forRegion 12, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by it immediatelyupon receipt thereof and maintained by it for a period of 60consecutive days thereafter in conspicuous places, including allplaceswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material52 In any case, even if one were to credit Haught's version, it is notclear how the Union could be held responsible for a remark made at aUnionmeeting by one in attendance,which merely purportedto reporta news item Respondent seems to contend that, by not disclaimingresponsibility for the remark, even though not made by an agent orapparent agent of the Union, it impliedly adopted or ratified theremark. No authority for such a proposition is cited and I am aware ofnone. SeeCornveau & Routhier Cement Block, Inc.,171 NLRB No.11353 Respondent's fifth objection alleges-Thatthe Petitioner[Union] through promise of benefit and throughaction threatened,coerced and restrained the employees of theEmployer bystatements and conduct and thereby prevented theemployees from exercising their free and untrammeled choice in theelection.At the hearing,Respondent stated that it would offer no evidencewith regard to this objection,and, absent such evidence,there is nobasis for sustaining this objection54 If this Recommended Order is adopted by the Board, the words"a Decision and Order"shall be substituted for the words "Recom-mended Order of a Trial Examiner"in the notice In the further eventthat the Board'sOrder is enforced by a decree of a United States Courtof Appeals, the words "a Decree of the United States Court of Appealsenforcing an order" shalt be substituted for the words"a Decision andOrder." 396DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify the Regional Director for Region 12, in writing,within 20 days from the receipt of this Decision, what steps ithas taken to comply therewith.5555 In the event that are adopted by the Board,this provision shall bemodified to read "Notify the Regional Director for Region 12, inwriting, within 10 days from the date of receipt of this Order what stepsthe Company has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner ofthe National Labor RelationsBoardand in order to effectuatethe policies of the National Labor Relations Act, as amendedwe hereby notify our employees that:WE WILL bargain collectively upon request with SheetMetal Workers' International Association, AFL-CIO, as theexclusive bargaining representative of all our employees inthe appropriate unit described below with respect to ratesof pay, wages, hours of employment, and otherterms andconditions of employment and if anagreementis reached,embody such understandingina signedcontract.Theappropriateunit is.Allproduction andmaintenance employees at ourOrlando, Florida, plant, including sheet metal assem-blers, sheet metal assemblers senior, carpenters, welders,machine operators, sheet metal mechanics, machinists,painters, jig and fixture mechanics, electrical assemblers,wiremen,materialhandlers, test technicians,mainte-nance technicians, stock clerks, shipping and receivingclerks,warehousemen, drivers, inspectors and time-keepers; excluding, all other employees, including officeclericalemployees, professional employees (includingengineers),technical employees (including electronictechnicians and draftsmen) and supervisors as defined inthe Act.ORTRONIX, INC.(Employer)DatedBy(Representative)(Title)This noticemust remain postedfor 60consecutivedays fromthe date ofposting, and must not be altered, defaced, or coveredby any othermaterial.If employees have any question concerning this notice orcompliancewithits provisions, they may communicate directlywith theBoard'sRegionalOffice,Room706, Federal OfficeBldg., 500 Zack Street, Tampa, Florida 33602, Telephone228-7711,Ext 257.